                    Case 1:18-cv-02689-JGK Document 60 Filed 11/29/18 Page 1 of 2
                                                                        MUNGER, TOl.. LES &                                                            )LSON LLP
                                                                                                         SGO    '1    '.:>'.-;ION            '.;l°"l.ET


                                    ;.v;                                                                                                                                                                                       . ··-·'"''•
                                                                                                                                                                                             "'•-   ...   .,.,
                                                                                                f/\CSl'-11;_E          :'1:'::>              '),            4()J;                            "·..         '"'"·""
                    .. -, •.         '"·:·'>'
                                           ,-,-    ,_.,,     '
                    "~     ,-.      -- -     l    " .. ,,-

                    '

''·'                                                                                                             ( '''          I ()><r-.1,,          .·;:;I          •<lo:'"'
                                                                                                                                                                                                          '!·''.'·"
                                                                                                                                                                                                                  -"-'''


                                                                                                  I I'     '~   t \                  ',    <>fl I          'I I(,('
                •    , , , , , ,;            Y·'•d'<''

                ''"~~'



                                                                                                            ·, '> '             • "!ic            N   ,1
                                                                                                                                                                                                ...,.,,._,"   ~;""
                                                                                                                                                                                                              "'·'•'
                                                                                                           •, ( '-It N r H           > I ;    C   «                                             ,, ,    ~"·"'''    .,_
                                                                                              WA'.;•t•"l '•-'N             ()    (        l(Jt,. •. ;,1       I _j<) I




                                                                 .... -- -·· =.::-=--~=-----:-~;:_:.·:_ ... -                                                                                                                                ,,,.,,
                                                                                                                                                                                                                                               ,,., - ---~




                                                                 II ~ f"r',:C, ::; ' 1 l:J~~ember 28, 2(: 18                                                              ~   l
                                                                 , :j r'>r)('           ,·
                                                                      ,. - , _,, .....- -
                                                                                             )1° I j~"
                                                                                                    ._,~ T'T'
                                                                                                         . ,
                                                                                                                                                                          I
                                                                 i:;, .-~~-~'1'~:_(';·:1{r_·_,~ __•_T_,!_' ~-:1_r.:_~                                                     :;                            Writer's Direct Contact
                                                                                                                                                                          '.                                (4151512-4089
                                                                                                                                                                          '·                             (415J512-4077FAX
                                                                                                           .:- -j//?_o//tQJ(i!                                                                         U1zab~!h K1m'.~;m10 ..:om


       Hon. John G. Koeltl                                                                                            --                      - ·--- ··--j~                                                          ~
       United States District Judge                                                                                                        - - . ·- -                     I/ .
       U.S. District Court for the Southern District of New Yo1·k                                                                                                        -o-· l//o /;la/
       Daniel Patrick Moynihan U.S. Courthouse                                                                                                                        /:: _,.,          ev                                 ('.
       500 Pearl Street                                                                                                                                               7           (/    v                           [<
       New York, NY 10007-1312                                                                                                                                            //Ji'/,                         6,
              Re:                    Nat ·1 Fair Housing Alliance v. Facebool, Inc., No. 1                                                                                             ~!cto2689-J~                        '

       Dear Judge Koeltl:

               The parties in the above case submit this letter r,,:spectfully requesting a short continuance
       of the oral argument just set by the Court for December 13, 2018, at 10:30 am (Dkt. No. 34) until
       the week of January 7, 2019, due to scheduling conflict:;. Katie Rosenfeld, counsel for plaintiffs,
       has authorized me to represent to the Court that plaintif:; join defendant Face book in making this
       request.

                Faccbook's lead counsel, Rose Ring from Mung:'f, Tolles & Olson LLP (''MTO"), has a
       hearing in another case in California on December 13, and other professional and personal
       commitments in California during that week. Faccbook's in-house counsel is also unable to
       travel to New York between December 10 and 12. Dur ng the week of December 17,
       Facebook's lead counsel is out of the office for persona travel that has been scheduled for
       months and is nonrefundable. The only other MTO par.1er on the case is set to be in trial in
       Florida from December 10 until 21. Counsel for both p 1rties are out of the office during the
       week of December 24, 2018.
                       Case 1:18-cv-02689-JGK Document 60 Filed 11/29/18 Page 2 of 2
MUNGER, TOLLES & OLSON LLP


     Hon, John G, Koeltl
     November 28, 2018
     Page 2

             Given the above scheduling conflicts and interv,,:ning holidays, the parties respectfully
     request a continuance of the oral argument set for Dece nber 13, 2018 until the week of
     January 7, 2019, The parties are available any day duri;·,g that week that is convenient for the
     Court.

                                                        Very I rul y yours,

                                                        hi Eh:cabeth A. Kim

                                                        Elizabeth A. Kim




     ..JU6')6..t65 I
